DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-2, 6-7 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a vehicle comprising: a plurality of speakers; and a computer that controls a sound outputted from each speaker, wherein the vehicle is a motorcycle, the computer executes a process that sets a traveling position of the vehicle after a predetermined time to a target sound source position and that changes the sound outputted from the speaker to a sound arriving from the target sound source position, the plurality of speakers includes a speaker array in which with respect to a central position in a width direction of the vehicle in a lateral direction, a plurality of left speakers out of the plurality of speakers are disposed on a left side, and a plurality of right speakers out of the plurality of speakers are disposed on a right side so that an area where a rider of the vehicle can hear extends in the width direction, the vehicle comprises an actuator that rotatably drives the plurality of speakers about a rotation axis extending in a longitudinal direction at a center of a width of the vehicle in the width direction, and the computer controls, by the actuator, the speaker array at a horizontal angle where the speakers array is horizontal in response to a tilt angle of the vehicle in the width direction, when taking the claim as a whole.
The following is an examiner’s statement of reason for allowance: 
The non-final rejection (2/22/2022) addressed the previous set of claims with regards to the combined teaches of Giron (WO2019/175273) and Paik (US 2016/0345115). Those references describe, teach and suggest the configuration of a speakers in a vehicle wherein the speakers are able to adjust to the position relative to the vehicle posture. A system which provides sound to the virtual speakers within a vehicle and the sound controller is configured to dynamically change the position of the virtual position of the virtual speaker based on an output sound source. However, by Applicant’s claims have been distinguished from the combination of Giron and Paik. Those references do not describe, teach or suggest the concepts of the computer executes a process that sets a traveling position of the vehicle after a predetermined time to a target sound source position and that changes the sound outputted from the speaker to a sound arriving from the target sound source position, the plurality of speakers includes a speaker array in which with respect to a central position in a width direction of the vehicle in a lateral direction, a plurality of left speakers out of the plurality of speakers are disposed on a left side, and a plurality of right speakers out of the plurality of speakers are disposed on a right side so that an area where a rider of the vehicle can hear extends in the width direction, the vehicle comprises an actuator that rotatably drives the plurality of speakers about a rotation axis extending in a longitudinal direction at a center of a width of the vehicle in the width direction, and the computer controls, by the actuator, the speaker array at a horizontal angle where the speakers array is horizontal in response to a tilt angle of the vehicle in the width direction. Thus the prior art on record in correlation with the claim language does not disclose claim as whole. For the foregoing reason, the claims are allowable over the cited prior art.


      Citation of Prior Art
2.	In view of (WO 2019/175273), Giron discloses  a device having first circuitry for obtaining information about a planned maneuver of a vehicle. Second circuitry determines a position and/or orientation of a sound field based on the information about the planned maneuver of the vehicle by moving virtual sound sources (V1, V3) based on information about the planned maneuver of the vehicle. Third circuitry anticipates the planned maneuver by moving the sound field in accordance with the planned maneuver and by tilting the sound field based on inclination angle in accordance with the planned maneuver, where the information about the planned maneuver of the vehicle comprises braking force, steering angle, velocity and/ or accelerating parameter. The device matches audio wideness with the parameter that reflects visual scenery depth of passengers, thus synchronizing he visual and auditory experience of passengers in the vehicle (see fig. 4a-4c, 6a-6c, page 5, lines 13-25, page 13, lines 17-page 	14, lines 7).

In view of (US 2016/0345115), Paik discloses a vehicle having multiple speakers  arranged at different heights within the vehicle. A sound controller provides multiple sound sources by forming multiple virtual speakers, which provide a sound source using multiple speakers, in different positions. The sound controller determines a speaker to which an audio signal that corresponds to a sound source is applied, based on a position of the virtual speaker. A first controller provides a media sound source through a first virtual speaker. A second controller forms a second virtual speaker in a position. The guidance sound source and the warning sound source are effectively recognized, by dynamically changing the position of the virtual speaker according to the priority of recognition of the guidance sound source and the warning sound source. The interruption to the telephone call is prevented, since the sound source converter converts the guidance sound source into beep sound. The convenience of the driver is improved by providing a variety of sounds through the audio system (see ¶ 0074-0077). 

The references cited above neither in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




	Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651